IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         :                               NO. 465
                               :
ORDER AMENDING RULE 556 OF THE :                               CRIMINAL PROCEDURAL RULES
PENNSYLVANIA RULES OF CRIMINAL :
PROCEDURE                      :                               DOCKET
                               :
                               :


                                                ORDER

PER CURIAM

       AND NOW, this 8th day of September, 2015, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal having been submitted without
publication pursuant to Pa.R.J.A. No. 103(a)(3) in the interests of justice and efficient
administration, and a Final Report to be published with this ORDER:

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that the amendment of Pennsylvania Rule of Criminal Procedure 556 is
approved in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective November 1, 2015.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.